                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                               )      Case No. 1-20-cv-00813-LPS
 IN RE ALTABA, INC.                            )      (Formerly C.A. No.: 2020-0413-
                                               )      JTL in the Delaware Court of Chancery)

       VERIZON COMMUNICATIONS INC.’S AND OATH HOLDINGS INC.’S
       RESPONSE TO UNITED STATES OF AMERICA’S AND ALTABA, INC.’S
                 JOINT MOTION TO CONTINUE HEARING

       Claimants Verizon Communications Inc. and Oath Holdings Inc. (together, “Verizon”)

hereby respond to United States of America’s (“United States”) and Altaba, Inc.’s (“Altaba”) Joint

Motion to Continue Hearing (D.I. 32, “Joint Motion”) as follows:

       Although the United States and Altaba did not confer with Verizon before filing the Joint

Motion, Verizon does not oppose a continuance of seven to ten days of the hearing presently

scheduled for August 13, 2020 at 10:30 a.m. (D.I. 28). Verizon does not admit, concede or agree

with any fact, argument or position taken by Altaba or the United States in the Joint Motion.



                                                   POTTER ANDERSON & CORROON LLP


 OF COUNSEL:                                       By: /s/ Michael A. Pittenger
                                                       Michael A. Pittenger (#3212)
 William Savitt                                        Berton W. Ashman, Jr. (#4681)
 Adam M. Gogolak                                       David A. Seal (#5992)
 WACHTELL, LIPTON, ROSEN                               Hercules Plaza, 6th Floor
   & KATZ                                              1313 North Market Street
 51 W. 52nd Street                                     Wilmington, DE 19801
 New York, NY 10019                                    (302) 984-6000
 (212) 403-1000                                        mpittenger@potteranderson.com
                                                       bashman@potteranderson.com
                                                       dseal@potteranderson.com

 Dated: August 12, 2020                            Attorneys for Claimants Verizon
 6838907                                           Communications Inc. and Oath Holdings Inc.
